Exhibit 10.1

 

WASHINGTON PRIME GROUP

 

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (“Agreement”) made as of             
      , 2014 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and
                                 as the participant (the “Participant”).

 

Recitals

 

A.            The Participant is non-employee director on the Company’s Board.

 

B.            The Partnership has adopted the Partnership’s 2014 Stock Incentive
Plan (as further amended, restated or supplemented from time to time hereafter,
the “Plan”) to provide, among others, directors of the Partnership or an
Affiliate (including the Company)  with equity-based incentives to maintain and
enhance the performance and profitability of the Partnership and the Company. 
Capitalized terms used herein without definitions shall have the meanings given
to those terms in the Plan unless otherwise indicated

 

C.            This Agreement evidences an award (the “Award”) of the number of
Restricted Stock Units specified in Section 2 of this Agreement, as approved by
the Committee.

 

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

 

1.             Administration; Incorporation of the Plan.    This Award shall be
administered by the Committee which has the powers and authority as set forth in
the Plan.  The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.  The provisions of the Plan are hereby incorporated by reference
as if set forth herein.  Should there be any conflict between the terms of this
Agreement on the one hand, and the Plan on the other hand, the terms of this
Agreement shall prevail.

 

2.             Award.

 

(a)           Grant of RSUs. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Participant is hereby granted
6,380 Restricted Stock Units as of the Award Date.  Each Restricted Stock Unit
represents a conditional right to receive one share of Common Stock.

 

(b)           Vesting. The Restricted Stock Units granted hereunder will vest
and become nonforfeitable in full on May 28, 2015 (the “Vesting Date”), provided
that the Participant does not incur a Termination of Employment (which, for
purposes of this Agreement, shall mean cessation of membership on the Board for
any reason) prior to the Vesting Date.  Unless otherwise determined by the Board
or the Committee,, upon the Participant’s Termination of Employment for any
reason prior to the Vesting Date the

 

1

--------------------------------------------------------------------------------


 

Award, and all of the Restricted Stock Units granted hereunder, shall be
forfeited without any consideration, and the Participant shall have no further
rights thereto.

 

(c)           Settlement. As soon as practicable following the date of the
Participant’s Termination of Employment on or following the Vesting Date (but in
no event later than the end of the calendar year in which such Termination of
Employment occurs), the Company shall deliver to the Participant one share of
Common Stock in respect of each of the Restricted Stock Units free of any
restrictions; provided, that, such Termination of Employment constitutes a
“separation from service” under Section 409A of the Code.

 

3.             Restrictions. Subject to any exceptions set forth in the Plan, no
Restricted Stock Unit granted hereunder may be sold, exchanged, transferred,
assigned, pledged, hypothecated or otherwise disposed of or hedged, in any
manner (including through the use of any cash-settled instrument), whether
voluntarily or involuntarily and whether by operation of law or otherwise, other
than by will or by the laws of descent and distribution. Any sale, exchange,
transfer, assignment, pledge, hypothecation, or other disposition in violation
of the provisions of this Section 3 will be null and void and any Restricted
Stock Unit which is hedged in any manner will immediately be forfeited.  All of
the terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns.  Except as provided in Section 5 of this
Agreement, a Restricted Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Restricted Stock Unit relates pursuant to Section 2(c) hereof.

 

4.             Taxes. The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income and excise taxes) and
penalties, and any interest that accrues thereon, that the Participant incurs in
connection with the receipt, vesting or settlement of any Restricted Stock Units
granted hereunder.

 

5.             Dividend Equivalent Rights. So long as the Award is outstanding,
the Participant shall be paid dividend equivalent payments equal to the regular
cash dividends paid on the shares of Common Stock covered by this Award as if
such Shares had been delivered pursuant to such Award, irrespective of whether
the Award has vested. Such amounts will be paid in cash at the same time as the
applicable dividends are paid on shares of Common Stock. The Participant will
have only the rights of a general unsecured creditor of the Company in respect
of such dividend equivalent payments until paid as specified herein.

 

6.             Amendment. No amendment of this Agreement shall materially
adversely impair the rights of the Participant without the Participant’s
consent, except such an amendment made to comply with applicable law (including
Applicable Exchange listing standards or accounting rules) or avoid the
incurrence of tax penalties under Section 409A of the Code.

 

7.             Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set

 

2

--------------------------------------------------------------------------------


 

forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiary, if applicable.

 

8.             Captions. Captions provided herein are for convenience only and
shall not affect the scope, meaning, intent or interpretation of the provisions
of this Agreement.

 

9.             Severability; Entire Agreement. If any provision of the Plan or
this Agreement is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.

 

10.          Governing Law; Choice of Forum; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Indiana, without regard to the principles of conflict of laws.

 

11.          Acceptance. The Participant hereby acknowledges receipt of a copy
of the Plan and this Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Restricted Stock Units subject to
all of the terms and conditions of the Plan and this Agreement.

 

12.          Section 409A. The amounts payable under this Agreement are intended
to avoid the incurrence of tax penalties under Section 409A of the Code.  This
Agreement shall in all respects be administered in accordance with Section 409A
of the Code.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A of the Code.  In no event may the
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Agreement.  Notwithstanding anything herein to the
contrary, in the event that the Participant is a “specified employee” within the
meaning of Section 409A of the Code (as determined in accordance with the
methodology established by the Company as in effect on the Date of Termination),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable and benefits that
would otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the        day of                 , 2014.

 

 

WASHINGTON PRIME GROUP INC.,

 

 

an Indiana corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WASHINGTON PRIME GROUP, L.P.,

 

 

an Indiana limited partnership

 

 

 

 

 

By:

Washington Prime Group Inc.,

 

 

an Indiana corporation, its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

By:

 

 

 

Name: [                        ]

 

4

--------------------------------------------------------------------------------